        Case 7:17-cv-03406-KMK-AEK Document 187
                                            183 Filed 12/29/20
                                                      12/23/20 Page 1 of 2
Kevin M. McDonough                                              53rd at Third
Direct Dial: 212-906-1246                                       885 Third Avenue
Kevin.McDonough@lw.com                                          New York, New York 10022-4834
                                                                Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                www.lw.com

                                                                FIRM / AFFILIATE OFFICES
                                                                Beijing         Moscow
                                                                Boston          Munich
                                                                Brussels        New York
                                                                Century City    Orange County
December 23, 2020                                               Chicago         Paris
                                                                Dubai           Riyadh
                                                                Düsseldorf      San Diego
                                                                Frankfurt       San Francisco
VIA ECF AND HAND DELIVERY                                       Hamburg         Seoul
                                                                Hong Kong       Shanghai

Honorable Kenneth M. Karas                                      Houston         Silicon Valley
                                                                London          Singapore
United States District Judge                                    Los Angeles     Tokyo
United States District Court                                    Madrid          Washington, D.C.
Southern District of New York                                   Milan

300 Quarropas Street
White Plains, NY 10601


                      Re:   Culbreath v. Griffin, 17-CV-3406 (KMK)(AEK)

Dear Judge Karas:

        We represent Plaintiff Jeffrey Culbreath in the above-captioned matter. Pursuant to Section
IX of Your Honor’s Individual Rules, the Southern District of New York’s Sealed Records Filing
Instructions, and Sections 14 and 15 of the Stipulation of Confidentiality and Protective Order
(“Protective Order”) entered by this Court on September 4, 2018 (Dkt. No. 62), we respectfully
request leave to file under seal certain content in Plaintiff’s Memorandum of Law in Opposition
to Defendants’ Motion for Summary Judgment and Plaintiff’s Rule 56.1 Responsive Statement of
Facts and Supplemental Facts, as well as certain exhibits appended to the accompanying
Declaration of Kevin M. McDonough (“McDonough Declaration”). 1

        The documents that Plaintiff seeks to file under seal have been designated or refer to
documents designated as Confidential or Attorney’s Eyes Only by Defendants pursuant to the
Protective Order. Certain documents also contain or refer to trial testimony sealed by the
Honorable Vincent L. Briccetti in the case entitled Burns v. Nagy, No. 16-CV-782 (VB)
(S.D.N.Y.). See Burns, 2019 WL 2409737, at *1 (S.D.N.Y. June 7, 2019). Pursuant to the
Protective Order, Plaintiff seeks the Court’s permission to file the documents under seal. Nothing
in this request should be construed as an admission by Plaintiff that any of these documents is
properly designated as “Confidential” or “Attorney’s Eyes Only” or a waiver of Plaintiff’s right to
challenge any such designated materials.

        Pursuant to Section II.C. of Your Honor’s Individual Rules, complete unredacted copies of
the documents will be submitted upon completion of the briefing of this motion. However,
Plaintiff will submit unredacted documents upon request if it would be helpful to Your Honor to

1Plaintiff seeks to file under seal Exhibits 2-22 and 24-28 of the McDonough Declaration, which
have not been filed publicly.
        Case 7:17-cv-03406-KMK-AEK Document 187
                                            183 Filed 12/29/20
                                                      12/23/20 Page 2 of 2
 December 23, 2020
 Page 2




 review them in consideration of Plaintiff’s sealing request. Plaintiff has served complete and
 unredacted copies of the documents on Defendants’ counsel.

        We are available at Your Honor’s convenience should the Court require any additional
 information.

                                              Respectfully Submitted


                                              /s/ Kevin M. McDonough

                                              Kevin M. McDonough
                                              of LATHAM & WATKINS LLP
 cc:      All Counsel of Record (via ECF)



So ordered. The Court also directs Plaintiff to email
unredacted copies of the above mentioned
documents to Chambers.

White Plains, NY
December 29, 2020
                            _____________________________
                            KENNETH M. KARAS, U.S.D.J.
